Citation Nr: 0024693	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right great toe.  

2.  Entitlement to service connection for a disorder of the 
right leg and right ankle.  

3.  Entitlement to service connection for arthritis of the 
hands and feet.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for bipolar affective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1995 and December 1998 by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1998, the 
Board remanded this case to the RO for procedural reasons.  
The case was returned to the Board in May 2000.  

The Board notes that, in November 1996, the veteran withdrew 
a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has any 
current residuals of a fracture of the right great toe.  

2.  There is no medical evidence of a nexus between any 
current disorder of the right leg and right ankle and the 
veteran's period of active service.  

3.  There is no medical evidence that the veteran has 
arthritis of the hands and feet.  

4.  There is no medical evidence of a nexus between any 
current hearing loss/tinnitus and the veteran's period of 
active service.  

5.  There is no medical evidence of a nexus between current 
psychiatric disability and the veteran's period of active 
service.  


CONCLUSION OF LAW

Claims of entitlement to service connection for residuals of 
a fracture of the right great toe, a disorder of the right 
leg and ankle, arthritis of the hands and feet, hearing loss, 
tinnitus, and bipolar affective disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as 

established by a medical diagnosis; second, there must be 
competent evidence of an incurrence or aggravation of a 
disease or injury in service, as established by lay or 
medical evidence, as appropriate; and, third, there must be 
competent evidence of a nexus or relationship between the 
inservice injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally, Epps v. Gober, 126 F.3d. 1464 (Fed. Cir.1997).  

A service connection claim may also be well-grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its state, 
shows that the veteran had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical, unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  If a chronic condition in service and since 
service is not shown, the claim may still be well grounded on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates a 
present disorder to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 493 (1997).  

I.  Fracture of Right Great Toe

The veteran submitted a report dated in May 1986 from the 
Medical Imaging Office of Wichita, Kansas, which contained a 
notation "found big toe fracture."  The report, which was 
compiled while the veteran was on active duty, did not 
indicate whether the reported fracture was new or old or 
whether it was of the right great toe or the left great toe.  

The veteran's service medical records disclose that, in 
connection with complaints related to his right ankle and 
right foot, X-rays of his right foot were taken in May 1986, 
November 1986, and January 1987, all of which were negative 
for fractures.  

At a VA joints examination in August 1995, an X-ray of the 
right foot was negative.  


The veteran's claim for service connection for residuals of a 
fracture of the right great toe is not well grounded, because 
there is no medical evidence of a current disability, and the 
claim must be denied on that basis.  38 U.S.C.A. § 5107(a); 
Epps, Savage.  

II.  Right Leg and Ankle

The service medical records disclose that the veteran was 
treated for a right ankle sprain in May and June 1986.  
Subsequent service medical records are negative for a chronic 
right ankle condition.  

At a VA joints examination in August 1995, there were no 
objective findings of dysfunction of the right leg, ankle, or 
foot.  

In July 1998, a private physician reported that the veteran's 
right foot was fixed in inversion.  The veteran stated at 
that time that his right foot and leg were injured in 1985 in 
service, and that his right foot started to become inverted 
in 1989.  Examination revealed that the right leg was shorter 
than the left leg.  The veteran complained of numbness of the 
right foot.  The physician's impression was that the veteran 
had some kind of neurological disorder.  

The veteran's claim for service connection for a disorder of 
the right leg and right ankle is not well grounded, because 
there is no medical evidence of a nexus between any current 
disorder and his period of active service.  38 U.S.C.A. 
§ 5107(a).  The claim is also not well grounded under 
38 C.F.R. § 3.303(b) and Savage, because a chronic condition 
of the right leg and ankle in service and since service has 
not been shown by competent evidence, and there is no medical 
evidence of a nexus between a current disorder, a condition 
present in service, and postservice symptomatology.  



III.  Arthritis of Hands and Feet

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records are negative for findings of 
arthritis of the hands and feet.  

At a VA joints examination in May 1996, the veteran presented 
with fingers of each hand pressed against the palms of the 
hands; he claimed to be unable to extend those digits.  He 
also claimed to be unable to walk.  He had a history of 
psychiatric disability.  On examination, there was no clear 
objective organic physiologic abnormality of the 
musculoskeletal system.  The impression was bizarre postural 
abnormality of the digits of both hands and of the right foot 
and ankle, unlike known musculoskeletal deformities.  

The record does not contain a diagnosis of arthritis of the 
hands and feet and, for that reason, the veteran's claim for 
service connection for arthritis of the hands and feet is not 
well grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); Epps, Savage.  

IV.  Hearing Loss and Tinnitus

Organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The service medical records are negative for complaints, 
findings, or a diagnosis of hearing loss or tinnitus.  


At a VA audiological examination in July 1995, test results 
indicated profound sensorineural hearing loss, bilaterally.  
However, air conduction testing was not in agreement with the 
speech reception thresholds, and the examiner reported that 
the test results could not be accepted as correct.  The 
veteran stated that tinnitus had started two years earlier, 
or in 1993.  

The veteran submitted a handwritten note dated in July 2000 
by an individual who stated that pure tone audiometry and 
speech discrimination testing results were inconsistent; 
audiometric testing had shown profound hearing loss.  

The veteran's claims for service connection for hearing loss 
and tinnitus are not well grounded, because there is no 
medical evidence of a nexus between current disability and 
active service.  38 U.S.C.A. § 5107(a).  The claims are also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because hearing loss and tinnitus were not shown by competent 
evidence to be present in service.  

V.  Bipolar Affective Disorder

The service medical records are negative for findings or 
treatment of psychiatric symptoms.  

Records of the Knoxville, Tennessee, Airport Police show 
that, in September 1994, the veteran was arrested after 
trying to board a flight without a ticket.  The veteran 
stated that he had to go to California to testify in the O. 
J. Simpson trial; he identified himself as a producer and 
director of television programs.  He was taken to a private 
hospital, where it was noted that he had marked pressure of 
speech and flight of ideas.  The diagnosis was acute manic 
episode.  

In December 1994, a clinical psychologist reported to a 
disability determination service that the veteran had an 
affective disorder, and the veteran was granted disability 
benefits by the Social Security Administration, effective in 
May 1994.  


At a VA psychiatric examination in August 1995, the diagnosis 
was bipolar affective disorder, mixed.  At a VA evaluation in 
September 1995, a finding was made that the veteran's central 
disease was mania, accompanied by psychotic features.  The 
veteran was hospitalized at a VA Medical Center in February 
1997 for an exacerbation of bipolar affective disorder.  

The veteran's claim for service connection for bipolar 
affective disorder is not well grounded, because there is no 
medical evidence of a nexus between his current psychiatric 
disability and his period of active service.  38 U.S.C.A. 
§ 5107(a).  The claim is also not well grounded under 
38 C.F.R. § 3.303(b) and Savage, because a chronic 
psychiatric disorder in service and since service has not 
been shown, and there is no medical evidence of a nexus 
between a current disorder, a condition present in service, 
and postservice psychiatric symptomatology.  

The veteran argues that a private MRI of his brain in July 
1997, which showed a small lacuna, supports his claim, but 
the Board finds that a brain abnormality detected over nine 
years after separation from service has no relevance on the 
issue of whether his claim for service connection for bipolar 
affective disorder is well grounded.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for multiple disabilities.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  



ORDER

The appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

